DECISION
The application of the above-named defendant for a review of the sentence of Ten years for Manslaughter imposed on March 30, 1970, was fully heard and after a careful consideration of the entire matter it is decided that
No change will be made in the sentence heretofore imposed.
While the ten-year sentence is the maximum that could be imposed for the crime, the plea was entered on advice of the competent counsel and was only entered after a jury trial was imminently scheduled on the charge of Murder in the Second Degree. We feel under the total circumstances of this case that the sentence is justified.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.